Affirming.
R.L. Purdy died in 1924. By his will he devised and bequeathed certain property to his widow, Florence Purdy, certain other property to his daughter, the appellant Mrs. R.A. Cole, and still other property to the appellee J.W. Rinehart. The rest of his estate when sold was insufficient to pay the debts of the estate. Mrs. Florence Purdy and Mrs. R.A. Cole had to sell the property bequeathed and devised to them respectively in order to liquidate the indebtedness of the R.L. Purdy estate. Mrs. Florence Purdy has since died. Her administrator, now an appellant, and Mrs. R.A. Cole by this action sought to recover from J.W. Rinehart by way of contribution his proportion of the indebtedness of the R.L. Purdy estate which Mrs. Cole and Mrs. Purdy had paid out of their respective bequests and devises. The lower court denied them the relief they sought, and they have filed a motion for an appeal in this court. The figures are not in dispute. The maximum amount for which J.W. Rinehart is liable, if he is liable at all, is $409.35. Mrs. Cole contributed $1,100, and Mrs. Florence Purdy $1,625 to the payment of the R.L. Purdy estate's debts. Therefore Mrs. R.A. Cole, if she is entitled to recover anything, is entitled only to 1100/2725 of $409.35, and Mrs. Purdy's estate is entitled to only 1625/2725 of that amount. In the case of Mrs. Cole, this is less than $200, and hence her motion for an appeal must be dismissed, as the jurisdictional amount is insufficient to sustain an appeal prayed in this court. On the motion for the appeal in the case of the Florence Purdy estate, the appeal is denied, and the judgment affirmed.